DETAILED ACTION
This is the Office action based on the 16826504 application filed March 23, 2020, and in response to applicant’s argument/remark filed on January 24, 2022.  Claims 1, 4-6, 9 and 11-14 are currently pending and have been considered below.  Applicant’s cancellation of claims 2-3, 7-8, 10 and 15-16 acknowledged.  Claims 11-14 withdrawn from consideration.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Claim Interpretations
Claim 1 recites “in the second ejecting, ejection of the SPM to the peripheral edge portion of the processing target surface is started when a temperature difference between a temperature of the peripheral edge portion of the substrate that is stored in advance in a storage by a processor, and a temperature of the preheated center portion of the substrate acquired in the acquiring is 40°C or less, and wherein the temperature of the peripheral edge portion of the substrate that is stored in advance in the storage by the processor is obtained by a preliminary experiment”.          The specification discloses “(t)hen, the controller 18 determines whether the temperature difference (the assumed temperature of the peripheral edge portion - the temperature of the center portion) between the temperature of the center portion of the wafer W acquired in step S202 and the assumed temperature of the peripheral edge portion thereof is 40°C or less.  Here, the assumed temperature of the peripheral edge portion is the temperature of the peripheral edge portion of the wafer W when assumed that the SPM is ejected to the peripheral edge portion of the surface of the wafer W. The assumed temperature of the peripheral edge portion is obtained by, for example, a preliminary experiment, and is stored in the storage unit 19” (emphasis added).          Thus, for the purpose of examining the preliminary experiment is interpreted as comprises ejecting the SPM to the peripheral edge portion of the same substrate at the same condition, i.e. at the same chemical composition, flow rate, temperature, rotation speed, etc. as the processing method, measuring the temperature at the peripheral edge portion, then storing the measured temperature value in the storage of said processor.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 

 Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “wherein the temperature of the peripheral edge portion of the substrate that is stored in advance in the storage by the processor is obtained by a preliminary experiment” in the specification.  Although the specification teaches “(t)hen, the controller 18 determines whether the temperature difference (the assumed temperature of the peripheral edge portion-the temperature of the center portion) between the temperature of the center portion of the wafer W acquired in step S202 and the assumed temperature of the peripheral edge portion thereof is 40°C or less.  Here, the assumed temperature of the peripheral edge portion is the temperature of the peripheral edge portion of the wafer W when assumed that the SPM is ejected to the peripheral edge portion of the surface of the wafer W. The assumed temperature of the peripheral edge portion is obtained by, for example, a preliminary experiment, and is stored in the storage unit 19” in paragraph 0066, this is narrower in scope than the limitation above.  It is noted that the specification teaches ejecting the SPM to the peripheral edge portion of the surface of the wafer W,  measuring the temperature of the peripheral edge portion, then storing the measured temperature in the storage unit, but the limitation only recites performing an unspecified experiment and storing a temperature in the storage unit.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation. 
Claims 4-6 and 9 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  Claim 1 recites “wherein the temperature of the peripheral edge portion of the substrate that is stored in advance in the storage by the processor is obtained by a preliminary experiment” in the specification; however, claim 1 fails to include a step of performing the preliminary experiment or a step of comparing the temperature stored in the memory to the substrate temperature before the ejection the SPM.          Furthermore, the specification teaches “(t)hen, the controller 18 determines whether the temperature difference (the assumed temperature of the peripheral edge portion-the temperature of the center portion) between the temperature of the center portion of the wafer W acquired in step S202 and the assumed temperature of the peripheral edge portion thereof is 40°C or less.  Here, the assumed temperature of the peripheral edge portion is the temperature of the peripheral edge portion of the wafer W when assumed that the SPM is ejected to the peripheral edge portion of the surface of the wafer W. The assumed temperature of the peripheral edge portion is obtained by, for example, a preliminary experiment, and is stored in the storage unit 19” in paragraph 0066.  Thus, the specification requires ejecting the SPM to the peripheral edge portion of the surface of the wafer W,  measuring the temperature of the peripheral edge portion, then storing the measured temperature in the storage unit, but claim 1 only recite performing an unspecified experiment and storing a temperature in the storage unit.  One of ordinary skill in the art would not be able to obtain the claimed temperature of the peripheral edge portion without ejecting the SPM to the peripheral edge portion.
Claims 4-6 and 9 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 rejected under U.S.C. 103 as being unpatentable over Yeh et al. (U.S. PGPub. No. 20130074872), hereinafter “Yeh”, in view of Aegerter et al. (U.S. Pat. No. 6632292), hereinafter “Aegerter”, and Tsuchiya et al. (U.S. PGPub. No. 20090032498), hereinafter “Tsuchiya”.--Claim 1: Yeh teaches a method of cleaning a substrate ([0050]), comprisingholding a substrate 114 in a cleaning apparatus (Fig. 1);spraying SPM through a plurality of nozzles on a brush bar 500 to the backside of the substrate, the SPM may be at 0-250°C, such as 23-80°C ([0020, 0030], Fig. 3), the brush bar 500 scan from the center portion of the substrate to the edge of the substrate ([0031, 0044-0045]);spraying SPM through a nozzle 108 to the frontside of the substrate ([0016-0017], Fig. 1)         It is noted that the SPM at 250°C would inevitably preheat the substrate.        Yeh further discloses that the nozzle 108 sprays the SPM to a central portion of the substrate (Fig. 1).  Yeh fails to teach that the nozzle 108 may be moved from a peripheral portion of the substrate to a central portion of the substrate.        Aegerter, also directed to an apparatus for cleaning a substrate, teaches that a nozzle may be placed above a peripheral portion of the substrate (Fig. 12B) then advantageously moved inward and outward at different radial positions while applying a treatment solution to treat the entire front side of a substrate (Col. 15, Lines 56-60).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to place the nozzle 108 above a peripheral portion on the frontside of the substrate then move the nozzle to a central position of the substrate while applying a SPM to the frontside of the substrate in the invention of Yeh because Aegerter teaches that this would enable treating the entire front side of the substrate.        Yeh further teaches that  the spraying the SPM to the backside may occur simultaneously with the spraying the SPM to the frontside ([0042, 0048]) or the spraying the SPM to the backside may begin or end at a different point in time with the spraying the SPM to the frontside ([0048]).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to spraying the SPM to the backside before the spraying the SPM to the frontside.  Since the spraying the SPM to the backside starts at the center of the substrate, the spraying the SPM to the center of the backside of the substrate would be completed, i.e. the brush bar 500 would already move to a position away from the center, by the time the spraying the SPM to the peripheral portion of the frontside starts.        Yeh further teaches that the temperature of the substrate during the backside spraying is about 23-80°C ([0043]).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to acquire the temperature of the substrate during the backside spraying.  Yeh fails to teach to acquire a temperature of the center portion by using a temperature sensor.        Tsuchiya, also directed to treating a rotating substrate by spraying a fluid at a temperature higher than 30C ([0014]), teaches that it would be advantageous to control the temperature of the substrate by using a temperature control circuit 30 and a temperature sensor 32 positioned above the substrate ([0027], Fig. 1).  This would reduce chemical usage and processing time ([0019-0021])        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the method taught by Tsuchiya to control the substrate temperature in the invention of Yeh because Tsuchiya teaches that the method would advantageously reduce chemical usage and processing time.        Aegerter further teaches that the cleaning apparatus comprises a controller  having an appropriate software programming (Col. 20, Lines 39-41).  Tsuchiya discloses that the apparatus may comprise a temperature control circuit ([0005-0010]).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to store a temperature measurement of the peripheral edge portion that occurred previously, that is within 40C of the current temperature, in a memory.--Claim 4: Since the same SPM chemical is sprayed to the peripheral edge of the substrate and on the frontside and to the center portion of the backside of the substrate, it would have been obvious to one of ordinary skill in the art to mix the SPM that is used for the backside spraying in the same manner as for the frontside.  Due to routine manufacturing variability, it would have been obvious to one of ordinary skill in the art to obtain a SPM temperature for the backside spraying slightly higher, such as 0.1C higher, than for the frontside. 
Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature in claim 1, this argument is not persuasive.    It is noted that claim 1 does not disclose the details of the preliminary experiment or a step of comparing the stored temperature value with the current temperature measurement, thus all that is required is storing a temperature measurement of the peripheral edge portion that is within 40C the current temperature, which would obviously occur during routine experimentation since under the same process condition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713